UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7136



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


SHARON P. MICKLE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-91-44)


Submitted:   September 29, 2000            Decided:   October 19, 2000


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon P. Mickle, Appellant Pro Se. Laura Ann Colombell, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sharon P. Mickle appeals the district court’s order denying

her 18 U.S.C. § 3582(c)(2) (1994) motion for resentencing.* We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See United States v. Mickle, No. CR-91-44 (E.D.

Va. July 19, 2000).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Mickle raised issues before this court that were not raised
below. We generally do not consider issues raised for the first
time on appeal. See Hormel v. Helvering, 312 U.S. 552, 556 (1941);
Grossman v. Comm’r, 182 F.3d 275, 280-81 (4th Cir. 1999); Skipper
v. French, 130 F.3d 603, 610 (4th Cir. 1997). Moreover, the addi-
tional issues raised by Mickle are not properly addressed in a 18
U.S.C. § 3582 motion.


                                  2